 WHITE-EVANS SERVICE CO.81White-Evans Service Co.,Inc.and its alter egoAmco Elevators,Inc.andInternationalUnionof Elevator Constructors,AFL-CIO. Case 25-CA-1492231 July 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 2 December 1983 Administrative Law JudgeRichard H. Beddow issued the attached decision.The Respondents filed exceptions and a supportingbrief, the Charging Party filed cross-exceptions anding the Respondents' exceptions, and the GeneralCounsel filed a brief in support of the judge's deci-sion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified herein2 and to adopt therecommended Order as modified.31.We agree with the judge that the eight bar-gaining unit employees of Respondent White-EvansService (Service) who did not report for work onthe day after Service's collective-bargaining agree-In affirmingthe judge's finding that Respondent Amco Elevators isthe alter ego of Respondent White-Evans Service, we note that the pur-pose in creatingan alleged alterego relationship is a relevant factor inthe analysis See,e g, Advance Electric,268 NLRB 1001, 1002 (1984),Fugazy Continental Corp,265 NLRB 1301, 1302 (1982), enfd. 725 F 2d1416 (DC Cir 1984) Here, the Respondents' purpose clearly was toevade White-Evans Service's collective-bargainingresponsibilities underthe Act.2We affirm the judge's finding that the Respondents' promises of ben-efits andinterrogationsof employees violated the Act. However, we donot agree that the promises and interrogations constitute independent vio-lations of Sec. 8(a)(1) Both were incident to the Respondents' pattern ofunlawfuldirect bargainingThey are therefore properly subsumed in thebroader 8(a)(5) and (1) violation found by the judge SeeSuperior Sprin-kler,227 NLRB 204, 208 (1976),Houston Sheet Metal Contractors Assn.,147 NLRB 774, 783-784 (1964),The Union has excepted to the judge's failure .specifically to find thatthe Respondents' direct dealingafterthe collective-bargainingagreementexpired violated the Act. In our view, the Respondents' postagreementdirect dealing was a continuation of the unlawfuldirect bargaining inwhich they engaged before the agreement expired; the cease-and-desistorder that we adopt herein adequately covers both aspects of this illegalconduct3The Union has moved to strike from the Respondents' brief two ref-erences to matters not properly before the Board in this proceeding Onereference involved the results of the Union's negotiations with anotheremployer and the other was the characterization of a letter admitted intoevidence as "part of a public bid." Since the results of the negotiationsare not containedin the record and the Respondents' characterization ofthe letter is not supported by the record, we grant the Union's motionIn its brief the Union notes that the judgeat In.2 of his decision erro-neously identified employee James Kirkpatrick as testifying to mattersconcerningthe rate ofindustrialinjury for elevator constructorsThistestimony was in fact given by Philip Kenworthy, the Union'sbusinessmanager.ment expired were constructively discharged inviolation of Section 8(a)(3) and (1). The theory ofthe constructive discharges employed here involvesan employee who ,quits after being confronted byhis employer with the Hobson's choice of resigna-tion or continued employment conditioned on therelinquishment of rights guaranteed by Section 7 oftheAct. See, e.g.,Remodeling By Oltmanns,263NLRB 1152, 1162 (1982), enfd. 719T.2d 1420 (8thCir. 1983);Superior Sprinkler,above.4Here, in the 2-month period culminating in theexpiration of the Standard /Agreement, Service'sconduct in carrying out the final steps in its plan toconvert to a nonunion operation clearly delineatedthe choice that its employees faced. Service unlaw-fully laid off mechanicsWands and Kirkpatrick,the two most active and outspoken union adherentsin the unit, and subsequently failed to recall themdespite its expressed interest in hiring additionalmechanics. Meanwhile, at the same time that Serv-icewas assertedly seeking to negotiate in goodfaithwith the Union, it engaged in a pattern ofdirect bargaining with the employees, both individ-ually and in group meetings, in obvious derogationof the Union's status as the employees' exclusivebargaining representative. At these sessions Servicedemonstrated its intention to institute substantialchanges in terms and conditions of employment assoon as ,the contract period ended, and it attemptedto convince the employees to continue workingunder these unilaterally imposed conditions. In ad-dition, various statements were made in the courseof this direct bargaining that further indicatedService's intention to put an end to the employees'union representation when the agreement expired.5And, on the day the contract expired, Service, as ithad done previously, in, bargaining individuallywith employees, referred to the Company's emer-gence as a "new organization," making a "newstart," now set to occur on the next day. Takingaccount of the circumstances above, Service clear-ly conveyed to the unit employees that they eachhad a choice at the time the agreement expired:either continue working on the condition that theyQ Cf, e.g,Lyman Steel Co.,249 NLRB 296 (1980), andCrystal Prince-ton Refining Co,222 NLRB 1068 (1976), applying the different construc-tive discharge theory under which an employer violates Sec8(a)(3) and(1) of the Act by imposing intolerable working conditions on an employ-ee or otherwise harassing him because of his union activity and therebyforcing him to quit.sFor example, Service told one employee that it wouldinstitute a"merit shop,"i.e.,a nonunionshop, whenits agreementwith the UnionexpiredIn anotherinstance, Service told an employee that it had adrawerful of applicants willing to work nonunion in response to the em-ployee's statement that the unit employees would not work without unionrepresentation. At one of the group negotiation meetings, Serviceassuredemployees that if they incurred fines for working nonunion the finescould be taken care of if the Companyreturnedto a union-shop oper-ation at afuture time285 NLRB No. 13 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrelinquishtheirrighttobargaincollectivelythrough their chosen representative, and their rightto terms and conditions of employment thus deter-mined, or quit. We find Service's animus readily in-ferable from the conduct above, and further sup-ported by the immediate imposition of unilateralchanges and the secret transfer of bargaining unitwork to Respondent Amco Elevators (Amco), thenonunion alter ego, when the contract expired.Thus, the employees who refused to report forwork in the face of the dilemma created by Servicewere constructively discharged in violation of Sec-tion 8(a)(3) and (1).6Superior Sprinkler,above;Co-lumbiaEngineers International,249NLRB 1023(1980).See alsoBlue Cab Co.,156NLRB 489(1965), enfd. 373 F.2d 661 (D.C. Cir. 1967).We do not agree with the judge, however, thatemployee Jack Kinz was similarly the subject of aconstructive discharge. Kinz decided to leave Serv-ice's employ for another job at least 3 weeks priorto the expiration of the agreement, and he resignedin fact 8 days before it expired. Thus, while he wasapproached by Service in incidents of direct bar-gaining and while he resigned because of his "im-pression" that Service intended to institute unilater-al changes and to terminate the employees' unionrepresentation at the end of the contractual term,he was not confronted with the dilemma of eitherquitting or forgoing union representation at thetime he left. Although resigning in the face of sucha choice is one thing, "quitting in anticipation thatsuch may take place later on is an entirely differentmatter."Marquis Elevator Co.,217NLRB 461(1975).Kinz left before the contract expired be-cause of the availability of other employment, an-ticipating that he would face the choice that subse-quently confronted other unit employees. As such,his resignation was premature, not a constructivedischarge, and not a violation of Sec. 8(a)(3) and(1).Marquis Elevator Co.,above.2.The Union has excepted to the judge's failureto identify the appropriate unit for bargaining inconjunction with his recommended Order that the6One unit employee did report for work on the day after the agree-mentexpiredThe judge included this employee among those he foundhad been constructively dischargedWe see no issue of constructive dis-charge with regard to this employee since no quit was involved Thejudge identified him as FranklinCox, the record, however, makes clearthat it wasemployee Steven Shepard Accordingly, we will delete She-pard's name from the list in the judge's recommended Order of thosewho were constructively dischargedWhile we do not find a constructive discharge as to employee Shepard,we note that confronting an employee with the choice of forgoing his jobor forgoing union representation is an unfair labor practice notwithstand-ing the employee's decision to keep his job and surrender his statutoryright to representationby the chosenbargaining unit representative Be-cause our cease-and-desist order already bars the Respondents from re-quinng abandonment of union representation,however, there is no needto find a separate violation as to ShepardRespondents bargain with the Union. This excep-tion has merit and we will correct the judge's ap-parent oversight in this matter.In 1980 Service was created as a subsidiary ofWhite-Evans Manufacturers to operate exclusivelyin the service and repair of elevators. From 1980until1982White-EvansManufacturersmanufac-tured elevators;Amco, a nonunion operation, in-stalled them; and Service performed elevator serv-ice and repair. Pursuant to its purpose, Service em-ployed service and repair workers only.On 2 March 1980 Service signed a short-formadoption agreement with the Union binding it tothe terms of the Standard Agreement set to expire8 July 1982. The recognition clauses of both theStandard Agreement and the adoption agreementstate in virtually identical language that the Unionis the bargaining representative of the installationemployees and the service and repair employees ofthe signing employer. There is no evidence in therecord bearing directly on the parties' specific in-tentions at this time concerning the scope of thebargaining unit covered by the adoption agree-ment. The record does clearly show, however, thatService at no time employed installation workersand, as stated above, that its sole function was ele-vator service and repair. On 9 July 1982, after theagreement expired, the service and repair work ofServicewas transferred toAmco.ThereafterAmco employed service and repair workers on anonunion basis in addition to the installation em-ployees it already had.We have affirmed the judge's finding that Amcois the alter ego of Service and responsible for thelatter's bargaining obligations.We note specificallythatAmco's alter ego status stems, inter alia, fromits performance of the service and repair work for-merly done by Service, and not from the perform-ance of installation work.With regard to the ap-propriate unit for bargaining pursuant to a findingof alter ego, the Board has looked to the voluntaryagreement of the parties concerning the nature andscope of the bargaining unit. See,e.g.,SamuelKosoff & Sons,269 NLRB 424, 428-429 (1984);Ha-geman Underground Construction,253 NLRB 60, 70at fn. 12 (1980); see alsoCarpenters Local 1846 v.Pratt-Farnsworth,690 F.2d 489, 509 (5th Cir. 1982),cert.denied 464 U.S. 932 (1983). The Union re-quests that we identify the appropriate bargainingunit in accordance with the recognition languageof the Standard Agreement and the 1980 short-form adoption agreement signed by Service. Ineffect, the Union would include in the unit Amco'sinstallation employees.We disagree.Although the recognition clause of a collective-bargaining contract may provide an accurate re- WHITE-EVANS SERVICE COflection of the parties' agreement as to the unit forbargaining,the clause by itself is not necessarilyconclusive,and it is not dispositive in this particu-larcase,Notwithstanding that the recognitionclause in the 1980 adoption agreement included in-stallationworkers as well as service and repair em-ployees, the evidence establishes that Service hadno employees performing installation work in itsemploy when the agreement was executed or atany time thereafter.Indeed,Service was created toengage exclusively in service and repair work andto that end it employed workers for service andrepair only.Then,as now,all installation work wasperformed by the unrepresented employees ofAmco.Consequently,it is fair to infer that installa-tionworkers were not considered by Service andthe Union to be part of the bargaining unit. Ac-cordingly,we find that the bargaining unit coveredby the parties'1980 agreement consisted of em-ployees engaged in service and repair work. It wasthe transfer of this bargaining unit work to AmcothatestablishedAmco's bargaining obligation.Thus,we conclude that the employees of Respond-ents Service and Amco performing elevator serviceand repair work are the appropriate bargaining unitfor the remedial purposes of this case,and we willamend the judge'sConclusions of Law and recom-mended Order accordingly.?AMENDED CONCLUSIONS OF LAW1.Delete Conclusion of Law 6 and renumber thesubsequent Conclusions of Law accordingly.2. In the final Conclusionof Law,add the fol-lowing:"The appropriate bargaining unit is:All elevator constructor mechanics and help-ersemployed by RespondentsWhite-EvansService Co., Inc. and Amco Elevators, Inc.,who are engaged in the repair,maintenance,and servicing of all equipment referred to inArticle IV,paragraph 2 and ArticleIV(A) ofthe Standard Agreement between the NationalElevator Industry, Inc. and The InternationalUnion of Elevator Constructors,effective 9July 1977 to8 July 1982."AMENDED REMEDYIn the first sentence of the second paragraph ofthe judge's recommended remedy, before the word"employees," delete the word "all" and insert theword "certain" in its place.7We also note that the addition of Amco's installation employees tothe bargaining unit would raise an issue of accretion See, e g,Ogle Pro-tection Service,183NLRB 682, 688-689 (1970), enfd 444 F 2d 502 (6thCir 1971) No such question concerning representation has been litigatedin this proceeding, and thus it is not before us83Interest on backpay shall be computed as pre-scribed inNew Horizonsfor theRetarded."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,White-Evans Service Co., and its alterego Amco Elevators, Inc., Indianapolis, Indiana,their officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Delete paragraph 1(f) and reletter the subse-quent paragraphs accordingly.2.At the end of paragraph 2(a), add the follow-ing:"The appropriate bargaining unit is:All elevator constructor mechanics and help-ersemployed by RespondentsWhite-EvansService Co., Inc. and Amco Elevators, Inc.,who are engaged in the repair, maintenance,and servicing of all equipment referred to inArticle IV, paragraph 2 and Article IV(A) ofthe Standard Agreement between the NationalElevator Industry, Inc. and The InternationalUnion of Elevator Constructors, effective 9July 1977 to 8 July 1982."3.Delete the name "Jack C. Kinz" from para-graph 2(b) and the name "Steven L. Shepard"from paragraph 2(c).4.Substitute the attached notice for that of theadministrative law judge.8 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate"for the underpaymentof taxes as set out in the 1986 amend-ment to 26 U S C § 6621 Interest on amounts accrued pnor to 1 January1987 shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT bypass International Union of Ele-vator Constructors,AFL-CIO by bargaining di-rectlywith individual employees in the bargainingunit or by changing your terms and conditions ofemployment without prior consultation with theUnion. 84DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWE WILL NOT discharge any employee for en-gaging in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit. The bargainingunit is:All elevator constructor mechanics and help-ers employed by White-Evans Service Co.,Inc. and Amco Elevators, Inc., who are en-gaged in the repair, maintenance, and servicingof all equipment referred to in Article IV,paragraph 2 and Article IV(A) of the StandardAgreement between the National Elevator In-dustry, Inc. and The International Union ofElevator Constructors, effective 9 July 1977 to8 July 1982.WE WILL revoke and cease to give effect to thechanges we unilaterally instituted, except in suchparticulars as the Union may request that a particu-lar change not be revoked, and WE WILL restoreand place in effect all terms and conditions of thecontract in effect on 8 July 1982.WE WILL make all payments to the pension, wel-fare, and educational funds on behalf of those em-ployees in the unit for whom we previously madecontributions, and for whom such contributionswould have continued had we not ceased tocomply with the contract.WE WILL make whole our employees for wagesand benefits they would have earned if they hadnot been unlawfully terminated.WE WILL offer W. Wallace Carson, RaymondHaase, James Kirkpatrick Jr., Brian Stuard,Wil-liamWands, and Daniel C. Warren immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andWE WILL make them whole for any loss of pay andother benefits suffered by them as a result of thediscrimination practiced against them, less any netinterim earnings, plus interest.WE WILL remove from our files any reference tothe employees' terminations and WE WILL notifythem in writing that this has been done and thatevidence of the unlawful terminations will not beused as a basis for future personnel actions againstthem.WHITE-EVANS SERVICE CO., INC.AND ITS ALTER EGO AMCO ELEVA-TORS, INC.Ann Elizabeth Rybolt, Esq.,for the General Counsel.S.Doughlas Trolson,of Indianapolis,Indiana,for the Re-spondent.Brian A. Powers, Esq.,of Washington, DC, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.Thismatterwas heard in Indianapolis, Indiana, onMarch 7 and 8 and April 25 through 29, 1983. Subse-quently, briefs were filed by all parties The proceedingis based on a charge filed October 6, 1982, as subsequent-ly amended, by the International Union of Elevator Con-structors, AFL-CIO. The Regional Director's complaint,issuedNovember 19, 1982,1allegesthatRespondentsWhite Evans Service Co, Inc. and Amco Elevators,Inc., both of Indianapolis, Indiana, are alter egos and asingle employer within the meaning of the NationalLabor Relations Act and that Respondents violated Sec-tions 8(a)(1), (3), and (5) and Section 8(d) of the Act byinterrogating employees, promising and giving benefits toencourage abandonment of union support and member-ship, discharging or otherwise terminating certain em-ployees because of their union support and membership,bypassing the Union and dealing directly with its em-ployees, transferring unit work to the alter ego, and byfailing and refusing to bargain collectively and in goodfaithwith the Union.Upon a review of the entire record in this case andfrom my observation of the witnesses and their demean-or, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondentWhite-Evans Service has provided serv-ices in its business operations valued in excess of $50,000for other enterprises in Indiana, each of which is directlyengaged in interstate commerce, and I conclude that it isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act. As shown below,Respondent Amco Elevators is an enterprise affiliatedwith White-Evans Service. The Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II.BACKGROUNDHistorically, employers in the elevator industry whowere signatory to a collective-bargaining agreement hadbeen signatory to the so-called Standard Agreement. TheStandard Agreement is negotiated on behalf of the entireelevator industry by the National Elevator Industry, Inc.(NEII), a multiemployer association. The agreementreached between representatives of NEII and the Unionbecame the so-called Standard Agreement. Members ofNEII were automatically signatory to the collective-bar-gaining agreementby virtue of having assigned their bar-gainingauthority to NEII Independent contractors, notIAll following dates are in 1982, unless otherwise indicated WHITE-EVANS SERVICE CO.85members of NEIL either specifically executing an adop-tion agreement or were left with no collective-bargainingagreement. To the belief of most witnesses, the Unionhistoricallywas not known to have negotiated orreached agreement with any individual employer for anagreement that differed from the Standard Agreement,except for provisions in _the Standard Agreement that al-lowed a local option agreement. In the past, such localagreements were negotiated with contractors in a localarea and applied to all contractors in that area. Up until1982, the provision for a local option agreement was notknown generally to have been applied to allow a con-tractor to negotiate an individual agreement that differedfrom the agreement applicable to the other contractors inthe area. It appears, however, that on one occasion anindividual agreement was initially negotiated with theWestinghouse Company for the Washington, D.C. areaand that it then was applied to other employers in thatarea. It also appears that as part of the overall negotia-tions relative to the expiration of collective-bargainingagreement in July 1982, the Union in fact did conductnegotiationswith three other independentemployers. (Atthe time of the hearing, an agreement in one case ap-peared to be feasible of completion).White-Evans Elevator Company was a corporation in-volved in all phases of the elevator business: manufactur-ing, installation, and service and repairs. From at least1946 until 1977, it had a collective-bargaining agreementwith the Union that coveredall employees engaged inthe installation, repair, and maintenance of elevators. Thelastagreement entered into by White-Evans Elevatorwas a 5-yearagreement,which ran from July 9, 1977,until July 8, 1982.In the fall of 1977, Donald Applegate and BurtSpaethe purchased the assets of White-Evans Elevatorand changed the name to White-Evans Manufacturing. Aprimary reason for the change in the name was an at-tempt to limit the liability of the newly purchased com-pany for products that had been previously manufac-tured by White-Evans Elevator Company. The employ-ees, customers, method of operation, and business pur-pose remained unchanged.Amco Elevators, Inc. was established in June 1965, byApplegate who operated the Company as a sole propri-etorship until its incorporation in 1974. From then untilJuly 1981, Applegate was the president of Amco Eleva-tor and its sole owner. Since August' 1982, Burt Spaethehas owned a 20-percent interest in Amco. Amco was sig-natory to a contract with the IUEC between 1965 and1967, but since that time has been operated on a non-union basis. Until 1980, the Company performed both in-stallation and service work on elevators.White-Evans Manufacturers was a full service compa-ny engaged in manufacturing,installation,and repair andservice until 1980, when a corporate reorganization oc-curred that resulted in the creation of a wholly ownedsubsidiary calledWhite-Evans Service Co. This newcompany was created in order to specialize in serviceand repair, and both Manufacturers and Amco trans-ferred then-existing service contracts toWhite-EvansService. Thereafter, from 1980 until 1982, White-EvansManufacturers handled elevator manufacturing, Amcoinstalled them, and White-Evans Service handled serviceand repair.As noted, Donald Applegate had beenAmco's sole owner and he owned 80 percent of thestock of White-Evans Manufacturers, which, in turn, wassole owner of White-Evans Service.On April 1, 1982, Amco purchased White-Evans Man-ufacturers and merged it into Amco. Although Manufac-turers ceased to exist as a separate company,White-Evans Service continued as a wholly owned subsidiaryof Amco. In addition to his ownership role, Donald Ap-plegate hasbeen president of both Amco and White-Evans Service since August 1982. He also is on eachone'sboard of directors along with his son, Marcus Ap-plegate, 'and Burt Spaethe. Steven Stuard has been vicepresident of White-Evans Service since he was promotedfrom his position as service manager with the inceptionofWhite-Evans Manufacturers in 1977. Michael Yagerwas president and principal managing officer in chargeof the construction and service departments and managerof the financial affairs of the corporation. Spaethe was incharge of the latter's manufacturing operation. In 1980,when White-Evans Service was formed, Yager was itspresident and chief operating officer.As noted above, in 1979, prior to the time White-Evans Service was established through the consolidationof the service division of Amco and White-Evans Manu-facturers, the Union represented only the employees ofthe latter. The purpose of the consolidation was to elimi-nate duplication of overhead and other inefficiencies, andtwo plans of accomplishing the planned consolidationwere extensively discussed. One plan, proposed by Ap-plegate, was that Amco would purchase the service divi-sion of White-Evans Manufacturers and operate the con-solidated service business from Amco's Zionsville office.The otherplan,proposed by Yager, was that White-EvansManufacturerswould purchase Amco's servicebusiness,with the combined service business to be oper-ated out of White-Evans Manufacturers' Indianapolis fa-cility.Yager testified that Applegate, was adamant thatthe operation should be nonunion. Yager argued that theunion employees of White-Evans Manufacturers wouldnot agreeto go to work foranonunioncompany, thatseveral qualified service mechanics would be lost, andthat some of the customers of White-Evans Manufactur-ersmight have objections to having their service workperformed by nonunion employees and good customerscould be lost. Yager also believed that it would be moreeconomical and profitable for White-Evans Manufactur-ers to purchase the service division of Amco becauseWhite-Evans Manufacturers; already had the clerical andadministrative personnel and the physical office capacitytoaccommodate the combined operations,whereasAmco did not. Yager also believed that White-EvansManufacturers' downtown Indianapolis location wouldmake a more efficient base of operations than Amco'ssuburban Zionsville location. Applegate noted that theunion contract had only 2 more years to run and agreedto go along with Yager's plan through the creation of anew entity, White-Evans Service.The new company was formed and Yager entered intoa short-form adoption agreement with the Union dated 86DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDMarch 3, 1980, by whose terms White-Evans Serviceagreed to be bound by the Standard Agreement that ex-pired July 8, 1982. The service employees who trans-ferred from Amco became employees of White-EvansService and became union members.Until July 1981, Amco was operated by Applegatefrom its Zionsville, Indiana office. Yager ran both White-Evans Manufacturers and White-Evans Service from theIndianapolis facility,which both companies shared.While Yager was on vacation during that month, Apple-gate reviewed the books and records of the two corpora-tions, and discovered financial irregularities. Yager, whohad been married to Applegate's niece until their divorcethe previous year, resigned on request. Applegate thenresigned his post as president and director of Amco andassumed the duties of president of both White-EvansManufacturers and White-Evans Service. Marcus Apple-gate assumed the duties of president of Amco.II.THE ALLEGED UNFAIR LABOR PRACTICESDuring the spring of 1982 Respondent regularly em-ployed seven service mechanics-William Wands, JamesKirkpatrick Jr., Jack Kinz,W. Wallace Carson, Ray-mond Haase, Sidney Gaither and Harry Gehrich, fourrepairmechanics-Don Rowland, Richard Gehrich,Franklin Cox, and Dan Warren, and four repair mechan-ichelpers-Steve Shepard, James King, Frank Farris,and Brian Stuard. Two other mechanics were hired inmid-March and worked for a few weeks. Steven Stuardsupervised the day-to-day operations and one nonunitemployee, who served as office manager.William Wands, an elevator mechanic since 1951, start-edworking forWhite-Evans Elevator in 1962 andworked continuously since 1968 until he was laid off inApril 1982. He had never been disciplined or given awritten reprimand for any reason during his tenure withthe Company. James Kirkpatrick Jr. had 25 years in theindustry and had worked for the Company continuously,without layoff, since 1970. Kirkpatrick had one writtenreprimand dated February 5, 1982. Kirkpatrick hadworked at Amco for Applegate but left in 1967 whenthat company failed to agree to a new union contract.Applegate also knew that Wands and Kirkpatrick wereboth strong union suporters and Yager testified that atthe time of the merger of the two service divisions, Ap-plegate said he knew those two would never go alongwith anything, that they could be troublemakers, andthat they were always checking with the business agentand causing problems. Between 1952 through 1964,Wands occupied various local union offices includingmember of the executive board, vice president, and presi-dent. Both he and Kirkpatrick had also been part of theunion negotiating team that had negotiated various local-option agreements. Kirkpatrick also has held various of-fices in the Local since the early 1960s including memberof executive board, treasurer, and, for the past 11 years,recording secretary.Steven Stuard started with White-Evans Elevator in1973 as an elevator mechanic and was promoted to serv-ice manager when White-Evans Service was formed. Healso was a member of the local union from 1969 until hewithdrew from active status in 1979. He was a memberof the union executive board during the mid-70's andwas generally acquainted with the union positions ofWands, Kirkpatrick, and other members.When White-Evans Service was established and theservice routes consolidated, Applegate sought to haveYager change a union work rule that required 1 hour perunit, per stop. This work rule had been negotiated by theLocal Option Committee at a time that Wands and Kirk-patrickwere members of that committee and the rulehad been adhered to by employers bound to the unioncontract since the early 1960s; however, it had neverbeen reduced to a written agreement Yager issued a di-rective to the employees reducing most unit stops to 45minutes.Wands and Kirkpatrick strenuously objectedand contacted the union business manager, Philip Ken-worthy, who supported their position. The dispute con-tinuedwithRespondent filing a lawsuit against theUnion and with Wands and Kirkpatrick continuing toobserve the old practice. A settlement was reached inSeptember 1981, and the Union abandoned its position.Yager testified that Respondent chose the lawsuit overdisciplinary action to avoid losing two good employeesover the situation. During this period of time StuardthreatenedWands and Kirkpatrick with discipline butdid not follow through.A number of other disputes occurred between Stuardand Wands and Kirkpatrick (as well as other mechanicson occasion) over work practices and terms of the col-lective-bargaining agreement, which involved the classi-fication of work as "repair" that generally required atwo-man team, or "maintenance" that could be done bya single employee The agreement provided that repairwork may be performed by a single man where "nofactor of safety is involved" and some disputes involvedsafety consideration, especially as they related to controlof older elevators that were being worked on.2 Addition-aldisputes occurred involving the taking of calls forweekend work, out-of-town lunch pay, and cleanliness ofelevator shafts and, in apparent response to their frequentattempts to relate work practices to terms of the collec-tive-bargainingagreementorotherunderstandings,Stuard began to sometimes refer to Wands and Kirkpat-rick as "assistant BA's [business agents]."On February 1, Kirkpatrick left work when a snowemergency was declared. He told the office manager,who apparently thought he was joking and did not relaythe information to Stuarn The next day Stuard accusedKirkpatrick of leaving without telling anyone. He thentoldKirkpatrick they were never going to see eye toeye, that he should look for another job, and that he wasbeing given 2 weeks' notice. On February 10 Stuard,Kirkpatrick, and Business Agent Kenworthy met to dis-cuss the pending discharge. Stuard retracted it but criti-cized Kirkpatrick for having told coworkers that he wasbeing fired as it put Stuard "in a barrel" and caused himembarrassmentbecausehe retracted the discharge.Stuard then handed Kirkpatrick a letter dated February2Kirkpatrick testified that elevator constructors had the highest rate ofInjury outside of the fire department and that within the past 20 yearstwo elevator constructors have been killed in accidents in the Indianapo-lis area WHITE-EVANS SERVICE CO.5,which reprimanded him for unsatisfactorycleanlinessof his accounts, for his challenges of callbacks, and forhis failure to work on February 1, and placed him on"probation."On another occasion during early 1982, Stuard repri-manded all the assembled employees for failing to acceptan emergency repair call during the night. He told themhe made the repairs himself and questioned whetheranyone cared to file charges against him for performingunitwork.Wands replied they probably would andStuard responded "if you don't like it you can quit."Also during early 1982, Respondent issued a memo toallmechanics criticizing the cleanliness of elevators andbegan a specific campaign to improve the condition ofallroutes.During this campaign, helpers were madeavailable to service mechanics, routes were cleaned up(especially car tops and pits), and a memo was issued inrecognizing the success of the campaign. Subsequently,however, some service routes including those of Wandsand Kirkpatrick again displayed indications of lack ofcleaning that included rags, oil, and dirt on car tops andpaper and dirt in elevator pits. Some mechanics testifiedthat they normally gave preference to operational andsafety maintenance on service calls and would postponecleaning chores that could not be accomplished in thenormal 45 minutes allocated for a stop, on monthly, andespecially bimonthly, service contracts.In April, Stuard decided to disband two repair teams,to lay off both Wands and Kbkpatrick, to switch repairmechanicsDon Rowland and Richard Gehrich toWands' and Kirkpatrick's service routes,andto lay offthe two helpers, Frank Farris and Brian Stuard (Supervi-sor Stuard's brother), who worked the repair teams. Thefour were laid off April 30. Stuard testified he made thedecision without consultation with Applegate or Spaethe,although he admitted he possiblydiscussedhis choicewith them before the actual date of layoff. Stuard statedthat the layoffs were made because of his observation ofa decline in repair order over the previous 4 to 6 weeks.Wands and Kirkpatrick were selected because of poorwork performance based on his evaluation of the workthey did (most specifically cleanliness), their efforttoward their jobs, and the retention of customer servicecontracts by their accounts. Farris and Brian ' Stuardwere selected because the mechanics they were assignedto help were to be transferred from their repair functionto the service routes previously covered by Wands andKirkpatrick and the two repairteams weredisbanded be-cause of the asserted decline in repair orders.Mechanic Dan Warren testified that on April 30, as hewas leaving, Stuard asked to see Warren's helper, BrianStuard, and said he was going to have to lay him off.Warren said, "I thought we had a bunch of work?"Stuard replied, "We do, but the old man says, Kirkpat-rick and Wands3 got to go, you'll be staying on repair."Warren asked, "If I'm staying, why can't Brian stay?"Stuard replied, "Well, it'll be better for him in this cir-cumstance,if he wasto getlaid off." Although Stuard3The transcript reads "Kirkpatrick andon the them's"and the obviousphonetic mistake forWandsin transcription is corrected.87recalled the conversation, he denied he said "the old manhad said that Wands and Kirkpatrick had to go."Respondent's payroll records indicate that two repairmechanics were hired the week beginning March 26,1982, during the period Stuard said he observed a de-cline in work. Respondent's financial records show a de-crease in income from repair work in the first quarter of1982 of 24 percent as compared with the last quarter of1981, however, there is no indication that Stuard wasaware of or relied on this information and it also wasnoted that repair work may be covered under varioustypes of service contracts and therefore the amount ofwork would not necessarily be reflected in financialrecords.Moreover, repair income figure comparisons forthe same quarters the previous year show that repairincome declined 44 percent, however, no employeeswere laid off. Two repair employees confirmed that thepile of repair tickets on the office clipboard got thinnerin 1982, and that the people hired in March were let goa•ter'a few weeks. It also was indicated that while someemergency repairs are handled immediately, others canbe elective, or completed between 2 and 6 months oftheir initial order. Some repairs recommended by servicemechanics were not scheduled and assignment of repairswas according to Stuard's overall discretion. As noted,Stuard also would classify some work as regular servicework although some service mechanics believed it to berepair-type work.A number of witnesses testified regarding the relativework abilities and habits of Wands and Kirkpatrick.Stuard and several employees noted examples of occa-sionswhere they felt theaccountsof Wands and Kirk-patrick had problems, were poorly maintained, and weredirtier than routes of other mechanics. Several other me-chanics that had an opportunity to observe gave theiropinions that the routes (which involved over a hundredunits for between 50 and 60 accounts visitations amonth), were no less well maintained than most othersand circumstances were described that tended to indicatethatmany of the alleged deficiencies should not be at-tributed to Wands and Kirkpatrick.Stuard recalled a few specific instances where ac-counts served by Wands and Kirkpatrick had been can-celed, however, at the time of their layoff he did notmake and review a comparison of specific records of thevarious mechanics. It also was shown that contract can-cellations are common and that competitive practices inthe industry frequently lead to changes between compa-niesthat bear no relation to the skills of the mechanic.Warren further testified that onMay 17, Stuard"jumped" on him for not taking more trouble calls theprevious day.Warren said he was only one man andcould do only so much and suggested they needed morehelp. Stuard then asked several of the employees presentif they knew of any available service mechanics. Whenmechanic Rae Haase answered "Wands and Kirkpat-rick," Stuard replied that he did not need anymore busi-ness agents around. Shortly thereafter, on May 23, Rich-ard Gehrich quit and Warren also was transferred fromrepair to service work. 88DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDSometimebetween mid-May and June 1, Stuard con-tacted BusinessAgent Kenworthy and asked who wason thehiringlist for mechanics and helpers. Kenworthygave him six names,includingWands and Kirkpatrick.Stuard replied he did not want any of them and he didnot offer recall to either employee nor did he hireanyone else at that time. He continued his efforts to findother employees, however, by this time several eventshad occurred pertaining to the forthcoming terminationdate, July 8, of the existing collective-bargaining agree-ment.On February 12, Spaethe, as vice president of White-Evans Service, sent telegraphic notice to the Union stat-ing Respondent had learned of the forthcoming negotia-tion between NEII and the Union and that inasmuch asitwasnot a member of NEII, it would not be bound byany agreement reached unless it specifically agreed to bebound. On April 16, Stuard sent the Union a letter inwhich Respondent requested the commencement of indi-vidual negotiations for a contract with differences fromthe standardagreement.Suggested dates for negotiationswere requested and it was noted that they did not wanttowait until the last minute and be presented with a"take it or leave it" standard agreement By letter re-ceived by Respondent April 26, the International repliednoting the termination date and a desire to negotiate anew contract. It acknowledged the existing negotiationswith NEII and suggested that when they were completethe local union would submit it to Respondentas an in-dependent signatory. On May 25, Stuard again wrote as-serting no reply to his request for negotiations but ac-knowledging receipt of the Union's "form" letter ofApril 23. Asserting a need to know future labor cost forbusinessplanningas soon as possible, it requested negoti-ationsin 5 days. The Union replied on June 4 that itwould be in touch in the near future regarding meetingdates. Stuard then wrote on June 11 that Respondent hadlearned that national negotiations had been suspendedsinceMay 27, and said they had a proposal to share withthe Union and expressed an intention to reachan agree-ment before the contract expiration without an unneces-sary work stoppage because of failure to negotiate.On June 18, Stuard sent his proposal to the Unionwith a comment that business planning required that ne-gotiations be underway prior to expiration of the currentcontractStuard testified that it was his intention thatthis serve as notice to the Union that absent an agree-menton July 9, the Company intended to implement theterms of the proposal. During this period Stuard madenumerouslocal calls to Kenworthy and also called theInternationaland was told a reply letter was in the mail.The Union's reply of June 23 stated that Kenworthy andRegional Representative Harold Smith had been appoint-ed as the negotiating committee and would be in touchshortly.Contact was made and Smith suggested July 7or 8 as a meetingdate. Stuard replied it was unaccept-able anda meetingwas arranged for and held on July 2.Stuard was accompanied by Respondents' counsel andSmith indicated that, as a result, the Union was notgoing to match wits with a lawyer and could not negoti-atewithout legal representationAccordingly, little oc-curred except an exchange of Respondents' proposalsand the Union's proposal to the NEIIIn anattempt to avoid any work stoppage when theold contract expired on July 5, Kenworthy presented theCompany with a 30-day interim agreement. Stuard, how-ever, concluded that it would have bound the Companytowhatever terms and conditions were ultimatelyreached between NEII and the Union in the new stand-ard agreement and he therefore refused to sign becauseof the Respondents' desire to negotiate an individual con-tract.Clause 7 of the tendered interim agreement provid-ed: "The parties hereto agree to be bound by and adhereto the terms of the new Standard Agreement negotiatedby and between the Union and NEII."On July 8, Kenworthy again tendered the interimagreement and Stuard again refused. Between 3 and 8:30p m. thatsameday,Kenworthy learned that a newstandard agreement had been reached between NEII andthe International and he called Stuard, said there wouldbe no strike, and asked if the Company would adopt thenew standard agreement by executing the interim agree-ment form until the new standard agreement was avail-able for signature. Stuard again refused and the contractexpired without agreement. No discussions were initiatedby either side to attempt to modifythe language inclause 7 of the interim agreement to allow clear leewayfor further negotiations on an individual basis after the30-day interim provisions.Contemporaneously with the above-noted contacts andnegotiations, other events were occurring between Re-spondents and between White-Evans Serviceand its em-ployees. Prior to April, Amco and White-Evans Manu-facturers began making preparations for what would ulti-mately be a merger of the two corporations. On April 1,Amco moved its administrative offices, including clericaland managementpersonnel, from the Zionsville office tothe facilities of White-Evans Manufacturers in downtownIndianapolis and the administrativeandmanagementfunctionsof the two corporations were physicallymergedWhen first questioned by the General Counsel,Applegate acknowledged that the merger had occurredApril 1. Respondent's counsel then interrupted Apple-gate's testimony to remind him that the merger did notoccur until August 1, the date reflected in the formalmerger agreement Subsequently, however, corporate taxreturns and other documents were evidenced that indi-cate that the actual transfer of ownership and operationsof service did occur in April. Amco was the survivingcorporation, resulting inApplegate's owning approxi-mately 80 percent of the stock and Burt Spaethe owningapproximately 20 percent of the stock. Applegatebecame president of Amco and Burt Spaethe vice presi-dent of manufacturing of Amco. Mark Applegate, whohad previously been president of Amco from July 1981until the time of the merger, became vice president ofconstruction and continued to manage the constructiondivision of the business. The Union was not notified ofany change until mid-October 1982, when it was told theoperations of both companies would merge on Novem-ber 1. Meanwhile, however, during the period betweenApril 1 and mid-July 1982, Stuard's salary as vice presi- WHITE-EVANS SERVICE CO.89dent of White-Evans Service was paid by Amco withoutreimbursement by White-Evans Service, as had been theprior practice and, in a similar vein, Amco paid forshared secretarial, sales, accounting and similar serviceswithout reimbursement during this period from White-Evans.By memo of February 15, Vice President Spaethe noti-fied the White-Evans Service employees of his telegramto the Union regarding negotiations and stated he ex-pressed a desire to discuss local issues that it "should notbe interpreted as an intention not to sign a new agree-ment." During mid-May, shortly after Wands, Kirkpat-rick, and the two helpers had been laid off, Stuard ad-dressedmost of the employees one morning, as theywere all in the shop area to turn in their time records,and told them that Respondent wanted to go into negoti-ation with the Union for an individual contract.Around the June 1, mechanic W. Wallace Carson wascalled to Stuard's office. Carson was a 16-year unionmember and a highly experienced mechanic who hadworked for Respondents' companies since 1954 and whopreviously had been engaged in aspects of elevatordesign and manufacture. Stuard mentioned the forthcom-ing contract expiration and told him that the Company"was going to operate with or without a contract" andsaid that Carson was welcome to stay, but that if hechose to do so, "there would be some changes made."When Carson asked what, Stuard declined to answer "atthis time." He stated that he would like Carson's decisionsoon.On June 2, Stuard engaged Raymond Haase in alengthy conversation in his office. Stuard began with adiscussion of the Company's efforts to commence negoti-ations.Haase, a mechanic with 9 years' experience for-merly was a nonunion Amco employee who had joinedthe Union and White-Evans Service in 1981. Stuard toldHaase that he wanted him to know that come July, hehad a job with them if he wanted it, no matter what hap-pened.When Haase asked, "You mean, when WhiteEvans goes nonunion?" Stuard did not reply. Haase thenstated that if the Company and Union did not "get thingsstraightened out" he would not -work for the Companybecause he "had waited too long to get into the union,and I'm not going to give it up now." Stuard askedHaase to take time to reconsider the matter and the con-versation ended with a lengthy debate concerning unionsand economics.On June 4, mechanic Jack Kinz, Respondent's mostsenior employee, received a telephone call at a job andwas told to meet Applegate at a nearby truckstop.During a long conversation, Applegate indicated that thepurpose of his visit was to ask Kinz.to continue workingafter the contract's expiration. Kinz replied that he was a"union man" and would not work without a union con-tract.Applegate then explained working under a "meritshop" arrangement and stated that "we are going tohave a better pension and health insurance program ...than the union program." Kinz asked to see documenta-tion of the programs but Applegate stated that an actuarywas stillworking on them. Applegate also statedwages would vary between 60 and 100 percent of thecontractual mechanic's rate, wil.h profit sharing, and heassured him that Kinz would receive top wages. Shortlybefore thismeeting Kinzhad spoken with Jim Trefry ofTrefry Elevator Co., and learned that hisbusiness wasbeingreactivated.The possibility of employment wasdiscussed and Kinz subsequently was asked if Trefrycould listhis namein response to a State of Indiana re-quest fora listingof personnel to execute their low bidon a stateoffice contract.He agreed and was listed(alongwith BillWands), on a letter dated June 3, asbeing an employee as of July 1.4Stuard's interest in finding additional employees con-tinued;however, by about June 8, his reason was to nothire anyone immediately but to have people lined up incase of a strike after July 8. Two futurenonunion em-ployees,Merrill Bolnder, a so-called class A (100-per-cent) mechanic, and John Horna classB (85-percent ofrate)mechanic were contacted and Stuard also placedads in newspapers in Cincinnati, Chicago, Louisville, andNew York.Duringthe middle of June a notice was placed on theemployees' bulletin board stating that White-Evans Serv-icewould be holding individual negotiations with em-ployees.As noted, Spaethe previously had notified theemployees of its intention not to be bound by the nation-al negotiations and Stuard posted Respondents' own pro-posals.Kinztestified that in view of what was occurring,during mid-June he concluded that Respondent was nolonger going to be aunionshop and he decided toaccept Trefry's employment offer. On June 14, Kinz wascalled into Stuard's office and asked to stay after July 8.Stuard asked Kinz if Applegate had explained "the pro-gram" to him and Kinz answered yes but indicated thathe did not intend to stay.The following Monday Stuard instructed Kinz not toleave the office until he had seen Burt Spaethe. Spaethetalked to Kinz about the new merit shop program and abetter health,welfare, and pension program, includingprofit sharing.Kinz asked to see documentation of theplans,but Spaethe stated that they were still under de-velopment by an actuary. Applegate' then came in theroom and asked Kinz to reconsider his decision,assuringKinz that were he to work under the "new program" hewould lose no pension benefits in the Union's plan be-cause his interest was vested. Spaethe then apologizedfor the Company's failure to recognizeKinz'25th anni-versary the previous October and made arrangements forhe and his wife to take Kinz and his wife to dinner thenext Saturday. The dinner was held on June 26 at a localrestaurant,Kinzwas given a gift, but he informedSpaethe his decision to leave was final.4 The low bid was subsequently rejected on the recommendation ofWalter E. Knoop of the State's Public Works Division, because Trefryallegedly did not supply information saying who its expert repair personwould be. The contract went to the second bidder (Dover Elevator) andseveral other pending contracts went to White-Evans Service who wasthe second low bidder on other state projects. Knoop testified that hehad recognized the names of Kinz and Wands as they had been his em-ployees when he was owner of White-Evans Elevator in 1977. Shortlyafter he received the letter, on June 3 or 4, 1982, he spoke with BertSpaethe, and expressed his surprise that Kmz and Wands were workingfor TrefryHe subsequently gave Spaethe a copy of the Trefry letterUnder the terms of his sale, Knoop was receiving monthly paymentsfrom White-Evans as of June 1982, as well as at the time of the hearing 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWarren had 23 years' experience as a mechanic, in-cluding 3 years with Amco prior to the creation ofWhite-Evans Service. Warren had given up union mem-bership to go with Applegate at Amco and,during thecourse of his employment there, had a number of con-versationswithApplegate concerning unions and so-calledmerit shops and he considered Applegate to bedefinitely against unions.Warren testified that in lateJune he was called to Stuard's office where this conver-sation took place:Stuard said:"Dan, we'd like to have you stay with the new or-ganization."And I said,"Steve, you're going non-union on me, aren't you?"And he says,"we needcontrol of the men.We don't need to have a unionrunning our business.I'm going to run the elevatorbusiness from this seat right here." And I said,"Steve, you'llnever get anybody to go non-unionwith you.You won't get-the men won't go." Andhe said,"I've got a desk drawer full of applicationsof men that are wiling to go to work non-union."And I said,"Well, what are you offering?" And hesaid"that they were going to have a comparableplan to our insurance and welfare package and-re-tirement and everything."And I said,"how compa-rable?" And I says,"is it the Amco package, withtheBlue Cross and everything?"And he said,"yeah,it's the Blue Cross."And I says, "well, theBlue Cross and the insurance is good,but the retire-ment package is a joke."Warren then recalled how he paid a fine of $2500 torejoin the Union when he was transferred from Amco.As a result of his past experience he felt he could nottrustApplegate and felt he would be "left out in thecold" if he again went nonunion with Respondent and hetold Stuard he was not going nonunion with him.Stuard also spoke individually with other employeesincluding John J.(Jim) Kinz, Jack Kinz' son.Jim Kinzwas a helper and a 10-year member of the Union. Abouta week prior to a group meeting at the end of June,Stuard spoke with Kinz in his office about keeping theemployees abreast of what was happening by postingcorrespondence with the Union on the bulletin board andadded that he could not predict the outcome of negotia-tions, but that "the company had to continue operatingwith or without a union"and that Kinz had a job if hewanted to stay.In late June Stuard invited all unit members exceptHaase, Carson,and Warren to a group meeting in an ad-jacent officewhere coffee and donuts were servedduring worktime.A second meeting,under similar cir-cumstances,was held on,July 7 by Applegate in hisoffice.The stated purpose of the meetings was to appriseemployees of the changes in their working conditionsthatwould occur after July 8. Stuard did not inviteHaase, Carson,orWarren to either meeting because hebelieved from earlier conversations that they would notwork nonunion.The employees were told that Respond-ent intended to implement health and retirement planswhose benefits were "equal to or better than"they pres-ently enjoyed ^ and that Respondent intended to imple-ment a profit-sharing program(a new benefit).Stuardalso outlined those changes in employee job classifica-tions and wage rates as contained in the Company's pro-posal,he informed the employees that overtime premiumpay would be earned only for hours worked in excess of40 per workweek,and also told them that their maxi-mum vacation pay would be reduced to 3 weeks.Stuard testified that one of the purposes of the secondmeeting was to introduce the employees to Applegate,inasmuch as some White-Evans employees knew Apple-gate only as the owner of Amco.At that time the em-ployees were unaware of Service'spurchase by Amco.One employee asked Applegate whether White-EvansService would retain its name afterJuly 8;Applegate re-plied that"They intended to change the name over grad-ual ... to Amco." Another employee asked for assur-ance that were the employees to relinquish union repre-sentation,the Company would not "go union"again atsome future point, causing them to incur union fines torestore theirmembership to good standing. Stuard as-sured them that:in case the company were sold to someone thatwished to open a union shop,itwas entirely possi-ble for the sales agreement to be fashioned in such amanner that,as a part of the sale of the Company,that any problems the employees incurred along theline would be paid by the new owner or purchaser.Employees also were told that "no matter what the out-come of the union negotiations White-Evans would stillbe in business and that they would like to have us ontheir team." At the second meeting the employees alsowere asked to give a decision on staying after the expira-tion of the contract as soon as possible.On July 6, Stuard posted a notice reviewing the datesof communiques and contacts between the Company andthe Union up to and including the meeting of July 2 andstated that the Union had ignored the Company's requestto negotiate a separate agreement. On July 6 Stuard alsoput a notice on the bulletin board requiring all employeesto turn in all company items(including keys, vehicles,tools, prints, route sheets, and uniforms) at the close ofbusiness July 8,"in the event a new labor agreement hasnot been reached, or a strike is called." The notice wenton to say that in the event of a strike the Companywould operate on July 9 with replacement personnel andthat those who wished, might report to work at 8 a.m.when equipment would be reissued.A union meeting was held July 7, and the earlier meet-ing between Stuard and Applegate.and the employeesand the equipment turn in notice were discussed,as wereRespondent'sproposals.Also on July 7, Stuard tele-phoned Carson in the field and explained that Carsonhad not been invited to the first group meeting becauseStuard did not believe Carson"would be interested inwhat [they]had to offer."The next day Stuard againtelephonedCarson and asked what he "planned ondoing." Carson replied that he did not know. Stuard of-fered to meet Carson in person at a place of his choice todiscuss Carson's future with the Company.Carson asked WHITE-EVANS SERVICE COStuard his opinion of him and Stuard stated that "you'rea qualified worker, you're a good worker . . . but you'renot a company man." That evening as Carson returnedhis vehicle and equipment to Stuard, Stuard shook hands,stating,"I hate to do this." (Stuard phoned Carson 2weeks later and offered him employment, but Carson de-clined.)Warren returned his equipment and vehicle onJuly 8 and Stuard repeated that he wanted Warren tostaywith "the new organization." When Warren askedwhat terms the Company was offering, Stuard repliedthat he had convinced the "old man" to pay his mechan-ic union scale.Warren rejected the offer and Stuardcommented, "Well, we're going to make a new start.White Evans will continue.He said goodbye toWarren, shook his hand and wished him good luck.The afternoon of July 8' Jim 1Kinz went to the shop tosee what to do about getting an elevator running in viewof the contract running out. Stuard again told him thatthe new pension plan would be better than his presentone. Kinz replied that he did not intend to stay with theCompany but was confused, and would consider stayingif he was guaranteed he would be promoted from helperto mechanic, assigned a service route, and issued a com-pany-owned car. Stuard said he would consider that pro-posal. (Stuard called Kinz at home on July 9 and asked ifhe could handle his father's former route. Kinz said hethought he could but needed a week to think about it.)As noted above, the national negotiations were suc-cessfully concluded the afternoon of July 8, however,theWhite-Evans Service employees (with the exceptionof Cox, who was out of town and had otherwise indicat-ed to Stuard that he would stay with Respondent and,apparently, Gaither, who also had an out-of-town route)turned in their equipment and Stuard declined to enterinto the proferred interim agreement. On July &StuardcalledMerrill Bolinder and told him to report to workon Monday, July 12.On July 9, Cox was the only employee who immedi-ately returned to work. He subsequently was joined byGaither, Harty Gehrich, Shepard, Rowland, Farris, and,for a brief period, Jim Kinz. (All of the latter employeessubsequently were fined under the union constitution forworking .nonunion.) On July 9 an Amco supervisor alsoassigned one of their construction mechanics, Kevin Fill-more, to work for Stuard in servicing elevators. Fillmoreworked without either an Arnco or White-Evans uni-form. On July 12, Gaither called in and then ran his reg-ular service route. Bolinder started working as an A me-chanic. Next, John Horn was hired as a B mechanic, 85percent.Subsequent to July 9, Stuard continued to supervisethe service and repair work for customers of White-Evans; however, the mechanics and helpers were paidby and considered to be Amco employees. A formalagreement was made for White-Evans, which now hadno employees, to subcontract the work to Amco. Cus-tomers were not notified of the change and the Amcoemployees used White-Evans' identified cars, uniforms,and paperwork.In mid-July, Kinz first told Stuard he would not returnbut, near the beginning of August, Kinz informed Stuardthat he would accept Stuard's earlier offer. The two met91privately and agreed that Kinz would return to work asa class "B" mechanic earning 80 percent of the mechan-ic's scale (10 percent more than his previous wages), re-ceive a company car, and be assigned his father's route.When he returned he filled out a new W-4 tax form andwas given an Amco employees' handbook (showing,among other things, that insurance coverage was differ-ent than what he previously enjoyed), a new White-Evans Service ID card, and White-Evans timesheets(which customers would sign). His paycheck was issuedby Amco. After 3 weeks Kinz voluntarilyterminated hisemployment. About this same time, Gary Binbow washired as a class B mechanic, 80 percent, and two helpers,Larry Burns and C. J. Edgecomb, were hired. Farris re-turned in September as a class B mechanic on repairwork (previously he had been a helper).During the week of July 12, subsequent to the con-tract expiration and the subcontracting of work to Amcoby White-Evans Service, Kenworthy contacted Stuardand requested a meeting. Because Respondents' counselwas out of town the following week, July 28 was select-ed.At the meeting that was held at counsel's office,Kenworthy first 'requested a complete instrument ofWhite-Evans' proposed health and pension plans. Re-spondent did not have them available but agreed to pro-vide the documents. The parties discussed one of Re-spondents' proposal that employees be allotted two 15-minute breaks per day, but that the ending time of theirshift be extended to accommodate them. The Union didnot want the break and it was agreed their work hourswould not be changed. They discussed other items of theUnion's proposal (Kenworthy as yet had not been noti-fied of any changes in the new standard agreement)' andof Respondents' proposal, including a new employeeclassification that would provide for a class B mechanicthatwould be paid 85 percent of journeyman's scale,changes in job training, reduction in vacation to a maxi-mum of 3 weeks, and the elimination of Respondents'participation in the national industrial education fund,and a change from Respondents' position discussed onJuly 2 relative to control of firing. Kenworthy also toldStuard that there had been changes in the new agree-ment for speedier grievance procedures but that he' hadnot yet received a copy. Respondent asked Kenworthy ifhe was in a position to enter into any agreement otherthan the standard agreement and he said he would not beable to enter into any condition other than what wouldbe equivalent to the standard agreement. Stuard alsoasked that the Union not retaliate against union memberswho had worked without a contract and Kenworthy re-plied that it would be "no problem." The meeting closedafter about an hour and Kenworthy left with the impres-sionthat they would get back together when Respondenthad documents on pensions, etc., available for discussion.Between July 28 and August 17, Kenworthy tele-phoned Stuard on two or three occasions to schedule an-othermeeting.,Hismessageswent unanswered untilAugust 18 when Stuard returned a call from Kenworthyand informed him that he considered further negotiationsa "waste of time," and refused to meet further. Thirtyminuteslater Stuard phoned Kenworthy and agreed to a 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsubsequentmeeting,although repeating his opinion thatfurther negotiations would be a waste of time because allKenworthy had was the standard agreement. Kenworthyalso 'repeated a request for Respondent's pensionpropos-als and they agreedon a meeting dateof September 14.Meanwhile, on August 22 or 23, the Unionassigned Re-gionalDirectorMike Mullett to take overnegotiations.He called Stuard shortly thereafter and arranged a meet-ing for September 1. Mullett and Stuard, along with theirrespectivecounsels,met for approximately 30 minutes.Mullett formally withdrew the Union's original proposaland substituted therefor, terms of the new standardagreement.Mullett informed Respondent that with theexception of money figures and benefit plans and astreamlined grievance procedure, the terms of the newagreement were basicallythe same asthe old. They dis-cussed itemsinRespondents' proposal that included aproposed change in the Union's so-called Atlantic Cityplan, that related to wage formula, and Mullett alsoasked for a copy of Respondents' pension and welfareproposal. Respondents indicated they would get it to theUnion as soon as possible. No concessions were made byeither side, however, the meeting closed on a cordialbasisand the Union indicated they would get back toRespondents and try to work something out after theyhad seen the health, welfare, and pension material.By letter of September 10, from the Union's counsel tocounsel for the Respondents, the Union acknowledgedthe meeting of September 1, noted the Union's positionthat the Atlantic City plan should be retained but that itwas waiting to consider Respondents' wage proposal,and asked for a specific wage proposal, for specific clari-ficationsof a number of other proposals,and againasking for the detailed health, welfare, and pension plans.The Union sent a followup letter dated September 21, re-questing a response to the earlier letter along with someadditional questions and it stated that failure to receive areply by September 24 would be construedas an unwill-ingnessto engage in good-faith negotiations. After an ex-change of phone calls on September 22, counsel's officewrote to the Union acknowledging a change in the re-quested reply date, due to the incapacity of Respondents'counsel at that immediatetime.On September 27, theUnion, after obtaining the necessary authorization fromthe International, began picketing and, on October 6, theUnion's counsel filed a charge with the Board dated Oc-tober 1, alleging failure to bargain in good faith.Inmid-October Stuard returned a call from Mullettwho told Stuard that the Union would like to see Re-spondent "back in the fold." Stuard indicated that thingswere fine, the men were happy, and that Respondentswere not interestedin meeting again.On October 15, Re-spondents' counsel' wrote the union counsel to informhim that as a result of White-Evans Service employees'failure to report to work on July 9 and 12, the Compa-ny's service work was subcontracted to Amco, that sixformer employees were hired by Amco, and that Amcoand White-Evans Service would merge their operationseffectiveNovember I. The Union's counsel replied onNovember 1 that the Union did not recognize the mergeras changing Respondents' responsibility to bargain ingood faith regarding the elevator employees' terms andconditions of employment and he renewed his informa-tion request from the prior letters of September 10 and21.The Union filed an amended charge on October 27.Since November 1, no further contract negotiations havetaken place and neither party specifically has informedthe other that they regardnegotiations at an impasse.DiscussionThe series of events described abovepresents the basesfor the charges and contentions of the General Counseland the Charging Party. The principalissuesare the alterego/singleemployer status of Amco and White-EvansService; the legitimacy of theterminationof mechanicsWands, Kirkpatrick, and two helpers; the alleged directdealings with employees and bypassing of the Union; thetransfer of work to the alter ego underunilateral changesin termsof employment; the alleged refusal tobargain ingood faith; and the termination of unit members at theexpiration of thebargainingagreement.A. Alter Ego StatusAlterego statusgenerally will be found where two en-terprises have substantially identical ownership,manage-ment,businesspurpose, operation, equipment,customers,and supervision, seeCrawford Door Sales Co.,226 NLRB1144 (1976), andCustomMfg.Co.,259NLRB 614(1981).Here, Respondent White-Evans Service subcontracted'-all itsbargaining unit work to Respondent Amco imme-diately after the expiration of White-Evans' bargainingagreementwith the Union on July 8. Both companieshave been principally owned and controlled by DonaldApplegate and perform separate aspects of related func-tions, namelythe installationand servicing of elevators.Sincethe purchase and consolidation of administrativeand managerial functions on April 1, White-Evans Serv-ice has existed as a wholly owned subsidiary of Amco.As noted,White-Evans Service was originally estab-lished to consolidate the elevator service functions thatpreviously had been performed by its parent, White-Evans Manufacturers, and Amco after they had comeunder Applegate's common ownership and control. Inaddition to Applegate, minority owner Burt Spaethe alsohas been active in both companies, and both individualsparticipated in labor relations matters of White-EvansService during the first 6 months of 1982, as evidencedby their directcommuncationswith employees, despitethe asserted primary responsibility for these functionsbeingassignedto Steven Stuard.Stuard, as vice president of White-Evans, was paid byAmco after April 1, without reimbursement from White-Evans Service. Also, during June, while still operatingWhite-Evans, Stuard recruited additional employees, atleast two of which were hired by Amco immediatelyafter a subcontractingarrangementbegan between thecompanies.Stuard supervised the serviceand repair me-chanics under both arrangements, includingone regularAmco employee who was told by an Amco supervisorto report to Stuard on July 9. The new subcontractingoperations conducted by Amco are substantially identical,to the service and repair function of White-Evans. More- WHITE-EVANS SERVICE CO.over, customers were not notified of any change, manyof the mechanics were the same, and equipment, uni-forims,and paperwork were still identified asWhite-Evans.On brief Respondents admit that Amco and White-Evans might have constituted a single employer at thetime the union contract expired, but contend that Amcois not an alter ego liable for the bargaining obligations ofthe other because it is not a disguised continuance at-tempting to avoid that obligation. Here, Respondent ac-curately contends that Amco was notcreatedfor a nonle-gitimate business purpose or to evade the labor obliga-tions of White-Evans, however, when it is viewed in thelight of the demonstrated alleged unfair labor practicesand misdirected negotiations, the immediate subcontract-ing arrangement between the two related companies ap-pears to be tainted with that very purpose. Althoughalter ego cases have generally involved situations wherea new entity has been created, the mere fact that Apple-gate already owned and controlled a nonunion companythat conveniently could be used through the device of asubcontracting arrangement for the purpose of continu-ing the activities of White-Evans after its bargainingagreement with the Union expired does not provide a le-gitimate business rationale for the transfer of operationsto another entity. I find that the subcontracting arrange-ment is analogous to the lease agreement involved in thealter ego situation found to exist inDenzil S. Alkire,259NLRB 1323 (1982), and, accordingly, I find that underthe circumstances noted above, Amco is an alter ego ofWhite-Evans Service and is derivatively liable to provideany remedies ordered by the Board, including backpaydue discriminatees, seeCrawford DoorandCustom Mfg.,supra.In addition, the record shows that Respondents' princi-pal owner was predisposed, even at the time White-Evans Service was created in 11980, to operate as a non-union shop. White-Evans Service was allowed to operatewith adoption,of the union agreement in order to retainthe valued union employees that were transferred fromWhite-EvansManufacturers; however, it appears thatthiswas done in anticipation of future changes when thebargaining agreement expired in 1982. Respondents' su-pervisors, especially Stuard, were well aware of the his-torical traditions in the elevator industry of the use of abasic "Standard Agreement" with local options. Howev-er, in early 1982, White-Evans indicated it would not bebound by the forthcoming, national negotiations and inApril it requested separate negotiations for an individualagreement. At the same time, management, however, hadarranged for the merger of White-Evans Service parentcorporation into Amco. Some physical aspects of themerger took place in April, including mergers of admin-istrative and managerial functions and consolidation of fi-nancial and tax matters. The formal merger agreementreflected an effective date of August 1, approximately 3weeks after the expiration of the existing bargainingagreement with the Union. During this same period,management also chose to lay off two of the most activeand vocal union supporters and it began the other activi-ties found in this decision to constitute'unfair labor prac-tices.93Under these circumstances, I find that the record alsosupports the inference that Respondents planned to takewhatever advantage they could of the opportunity pre-sented by the expiration of the White-Evans Service bar-gaining agreement with the Union, to use that opportuni-ty to attempt to avoid a contract with the Union, and tofacilitate the merger of the White-Evans operations withAmco on a nonunion basis. Accordingly, I also find thatalter ego status has been established here because thesubcontracting of White-Evans work to Amco contem-poraneously with the merger of the separate entities ineffect makes use of a disguised continuance in an attemptto avoid collective-bargaining obligations.B. Termination of Wands and KirkpatrickService mechanics Wands and Kirkpatrick were twoof Respondents' most senior employees and were wellknown by the owner and supervisors alike to be suchstrong union supporters as to be referred to as "assistantbusiness agents." The record also shows that their con-sistent efforts to obtain what they perceived to be adher-ence to the bargaining agreement earned them the dis-pleasure of management. Credible testimony by formerSupervisor Yager and employees Warren and Jack Kinzshows that principal owner Applegate previously hadended union recognition at Amco, had favored goingnonunion when White-Evans Service was formed, hadexpressed his opinion of Wands and Kirkpatrick as "trou-blemakers" in relation to their checking them with theUnion, and, prior to the expiration of the then existing 5-year bargaining agreement, had extolled the prospect ofchanging to a "merit shop" nonunion operation. Supervi-sor Stuard, in addition to derisively referring to Wandsand Kirkpatrick as "assistant B A's," told Warren thatthe Respondents did not "need to have a union runningour business," told Jim Kinz the Respondents would op-erate "with or without a union," and otherwise specifi-cally excluded known union supporters Carson, Haase,andWarren from group meetings held with other em-ployees.Accordingly, I conclude that Respondents had knowl-edge of consistent union activities byWands and Kirk-patrick and held overall feelings of antiunion animus thatwere directed especially at these employees. The recordfurther shows that their activities and the Respondents'animosities continued during the early months of 1982 atthe same time Respondents were pursuing a plan toavoid being bound by the industrywide standard agree-ment then under negotiation.Wands and Kirkpatrickwere then laid off on April 30 and, under the circum-stances, I conclude that the General Counsel has met herinitialburden in a case of this nature by presenting aprima facie showing sufficient to support an inferencethat the employees' union activities were the motivatingfactor in Respondents' decision. Accordingly, the testi-mony will be discussed and the record evaluated in keep-ing with the criteria set forth inWright Line,251 NLRB1083 (1980); seeNLRB v. TransportationManagementCorp.,462 U.S. 393 (1983), to consider Respondents' de-fense and in the light thereof, whether the GeneralCounsel has carried his overall burden. 94.DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondents contend thatWands and Kirkpatrickwere laid off because of a decline in repair work and be-cause they were mechanics with poor work performancein relation to job cleanliness,maintenance,job effort, andaccount retention.Stuard asserts personal responsibilityfor this decision, as well as the decision to transfer tworepair mechanics to the vacated service routes and to layoff two repair helpers. Respondents further contend thattheir failure to recallWands and Kirkpatrick while oth-erwise seeking mechanics was justified by their poorwork performance and history of insubordination.Here, I find Respondents' principal reason for thelayoff to be pretextual. Although Respondents presentedevidence suggesting they had fewer repair orders duringthe previous 4 to 6 weeks and showing that financialrecords indicated a 24-percent decrease in repair incomebetween the first quarter of 1982 and the last quarter1981, there is no indication that Stuard was aware of orrelied on the latter information.Moreover, comparisonof the same quarters in the previous year show a 44-per-cent decline and no employee layoffs. In 1982, however,the expiration of the bargaining agreement was fast ap-proaching and Respondent was in the process of mergingitsAmco and White-Evans operations and in attemptingto either negotiate a contract independent of the histori-cal standard agreement or to change to a nonunion shop.Wands and Kirkpatrick were the two most notoriousunion activists and I conclude that the disbanding of tworepair teams and the selection of two service mechanicsfor layoff was motivated by Respondents' desire to setthe stage for their desired change to a nounion operationat the expirationof thebargaining agreement.The pretextual nature of the asserted repair workexcuse is amplified by the credited testimony of mechan-icWarren (consistent with the general nature of his sev-eral conversations with Stuard and the fact that Stuard'sbrother was Warren's helper), that on April 30, Stuardadmitted toWarren that they had a bunch of (repair)work but the "old man" said Wands and Kirkpatrick hadto go. From this, and the other factors noted below, Ialso conclude that Respondents had no intention of re-callingWands and Kirkpatrickregardlessof the amountof available work. This conclusion also is reinforced bythe showing that Stuard had actually hired two repairmechanics during the time he said he had observed a de-cline in work. Also it is shown that some repair work iselective and is scheduled or classified at Stuard's discre-tion.Moreover, within 3 weeks of the layoff Stuardasked employees if they knew of any available servicemechanicsand then told employees who suggestedWands and Kirkpatrick were available that he did notneed any more business agents around.Gehrich,whowas on Wands' old service route, then quit and Stuardasked Business Agent Kenworthy for the names of avail-ablemechanics.He was given six names includingWands and Kirkpatrick, but declined to hire anyone andshortly thereafter began placing ads for elevator mechan-ics in out-of-town newspapers.I find that Respondents' other reasons, relating to poorperformance and insubordination, for the layoff selectionof Wand and Kirkpatrick to be in the nature of a shiftingrationale and also to be without legitimate justification.Both mechanics are' shown to have been senior, experi-enced, skillful mechanics. Problems did arise, and I inferthatWands and Kirkpatrick, intentionally or unintention-ally, reacted to the cutdown in the time allowance foreach service call that occurred after the settlement of thelawsuit in September 1981, by putting off some aspectsof their work, most specifically cleaning. However, itdoes not appear that termination would be justified as aremedy for their conduct nor does it appear that theywere any worse than all but themostconscious employ-ees and no others were penalized for poor performance.sions (except for the letter to Kirkpatrick dated February5, 1982, precipitated by his leaving work during a snowemergency), and I conclude that the asserted insubordi-nation related most directly to their protected conduct ofgoing by the contract rather than to any direct refusal toultimately follow orders. Finally,Wands and Kirkpatrickthemselves were not given any reason for their termina-tion other than that of being laid off because of a declinein work.In summation, I find Respondents' reasons for thelayoff and failure to recall Wands and Kirkpatrick to bepretextual, shifting, and without basis or rationale and Ifurther conclude that the preponderance of the evidenceshows that the termination of Wands and Kirkpatrick(and the related layoff of Farris and Brian Stuard) wasmotivated by Respondents' antiunion animosity, theirknowledge of Wands' and Kirkpatrick's strong union ac-tivism, and their desire to make a change in the status ofWhite-Evans Service as a union shop. I therefore con-clude that the General Counsel has satisfied his overallburden of proof, and I find that Respondents are shownto have violated Section 8(a)(1) and (3) of the Act as al-leged.C. Direct Dealings with EmployeesDuring early June, the Respondent and the Union ex-changed correspondence and telephone contacts pertain-ing to the forthcoming expiration of the bargainingagreement on July 8. At the same time, owner Applegatemet senior mechanic Jack Kinz away from the officewhileVice President Stuard called employees Carsonand Haase to his office. In each instance, as set forth indetailabove, they were told or it was implied thatchanges were anticipated after July 8, Kinz was told ofbenefits he would receive under a "merit-shop" oper-ation, and they were asked their intentions about stayingif there was no union contract. Repeated conversationsof a similar nature were directed at Kinz by Stuard andVice President Spaethe, with an official inducement ofbetter pension and health benefits and a new profit-shar-ing plan. Later in June Kinz was given a dinner and giftby the Company some 9 months after his 25th anniversa-ry, and his son, Jim Kinz, was called to Stuard's office,told the Company would continue to operate with orwithout a union, and was assured of a job.Subsequently, Jim Kinz was offered his father's serviceroute, a car,and a10-percent salary increase.Warrenalsowas called individually to Stuard's office, told theywould like him to stay with the new organization, and WHITE-EVANS SERVICE CO.95offered "comparable" benefits. Then, group meetingswere held (where Carson,Haase,and Warren were notinvited because Stuard believed from his earlier conver-sations that they would not work nonunion), and the em-ployees were told by Stuard and Applegate that changeswere intended after July 8, that would provide a newprofit-sharing program and health and retirement plansequal to or better than those presently enjoyed, and newjob classifications and wage rates. They also were toldthat it was possible to make arrangements for the pay-ment of potential union fines for going nonunion if theCompany was sold at some future time. The employeesalso were asked to give a decision about staying as soonas possible. Also, Carson was called and asked what heplanned to do.The Respondents assert that the group meetings withemployees were merely to provide information regardingthe Company's proposal submitted to the Union on June18, and that there was no intent to institute the proposalsprior to first negotiating them with the Union. Thegroup meetings, however, took place after Respondenthad directdealingswith individual employees and theCompany specifically told the group that it intended toimplement the planned changes, without mention of anydisclaimer regarding union negotiations. In this context,itappears that Respondent clearly intended to makechanges regardless of any negotiations with the Union. Itiswell established that direct dealings with employeestend to undermine a union's status as exclusive represent-ative and to inhibit parties from reaching agreement, seeTarlasMeat Co.,239 NLRB 1400 (1979), Here, it appearsthatRespondents' anticipation that it could successfullybypass the Union may have led to that very result. Re-spondents offered benefits to employeesandtried to per-suadethem to accept them regardless of the outcome ofnegotiationswith the Union. This occurred whilenegoti-ations with the Union were pending and continued whilethe Company and Union actually had a meeting on July2 and while on July 5 and 8 when the Union profferedan interim agreement.The offer of benefits under the circumstances shownhere clearly was designed to induce the employees toabandon their support of the Union and it therefore is aviolation of Section 8(a)(1) of the Act. Moreover, I findthat the repeated requests, generally made in Stuard'soffice, that employees let the Company know if they de-cided to work after the expiration of the contract,viewed in connection with the direct dealings, is inher-ently coercive in nature and therefore constitutes unlaw-,ful interrogation in violation of Section 8(a)(1) of theAct.The individual and group meetings between Re-spondents and employees discussed herein show that Re-spondents bargained directly with the employees con-cerning terms and conditions of employment at a timewhen they were engaged in bargaining with the Unionconcerning a new contract and, accordingly, I concludethatRespondents are shown Lo have violated Section8(a)(1) and (5) of the Act as alleged. SeeTarlasMeat,supra,andMarquis ElevatorCo., 217 NLRB 461 (1975),andC.K. Smith & Co.,227 NLRB 1061 (1977).D. Termination of Unit MembersAfterWands and Kirkpatrick were terminated onApril 30, mechanic Gehrich voluntarily quit on May 23,and senior mechanic Kinz learned of a job opportunity atTrefry Elevator Co., shortly thereafter. Kinz crediblytestified that he became interested in the job because ofhis concern over the termination of Wands and Kirkpat-rick,his impression thatWhite-Evans intended to gononunion,and his personal convictions as a "union man."With his consent, he was listed as a future employee on aTrefry listing of personnel sent to the State of Indiana onJune 3. The state official who received the letter on June3 or 4 was a former owner of White-Evans with continu-ing financial ties with the Company and I fmd that hepromptly told Respondents' official Spaethe about theletter.This was relayed to Applegate who immediatelycontacted Kinz near a jobsite and attempted to persuadeKinz to stay after the expiration of the bargaining agree-ment. At the same time, the state official recommendedto his superior that Kinz' potential employer be disquali-fied. The recommendation was followed; however, thereis no indication that Kinz learned that his potential em-ployerwould not be receiving state contractsandhewent forward with his plan and resigned from Respond-ents effective June 30.The General Counsel urges that Kinz was construc-tively discharged because he quit in response to Re-spondents'planned "intolerable" changes in workingconditions and the attendant relinquishment of union rep-resentation.Respondents contend that Kinz quit volun-tarily and had decided to do so prior to June 3, as evi-denced by the list of his name in a letter of that date byhis prospective new employer.Here, I infer that Kinz would have stayed with White-Evans through July 8 were it not for his unawarenessthat it had been recommended that his potential employ-er be disqualified from its low bids on several state jobs.I also find a strong appearance of impropriety in the dis-closure of seemingly confidential information by a stateofficial to Respondents, in the official's financial relation-ship with Respondents, and in his recommendation to theStatewhich could benefit Respondents. I find that Re-spondents' participation, directly or indirectly, in the useof this information regarding Kinz' future employmentstatus, contributed to his decision to resign effective June30, and that were it not for Respondents' actions, hewould have been in the same position as the other em-ployees who were still working when the contract ex-pired.Respondents should not be permitted to benefitfrom their improper actions (in effect using confidentialinformation as a prelude to their illegal direct dealingsand offering of benefits to Kinz) to avoid their responsi-bilities under the Act and, accordingly, I find that Kinzfalls into the same category as the other employeesworking on July 8 for purposes of evaluating his con-structive discharge status.As already discussed, in the month prior to the expira-tion of the existing contract, the Respondents "laid offthe two most active union supporters and failed to recallthem, despite an apparent shortage of personnel and VicePresident Stuard's expressed interest in hiring additional 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmechanics. Respondents then engaged in direct negotia-tions with employees during which they offered benefitsto employees who would continue to work under chang-ing conditions and without a union contract, includingthe implied promises that possible union fines for work-mg nonunion could be paid for by any successor unionemployer.At the same time, employees with known,strong union sympathies were excluded from Respond-ents'meetings with other employees and while the work-ers were interrogated as to their decisions regarding con-tinued employment. Finally, Respondents put up a noticerequiring all employees to turn in their keys, vehicles,tools, uniforms, and paperwork concurrently with the ex-pirationof the contract.Under these circumstances, I conclude that the unitmembers were given the choice of not reporting to workor continued employment conditioned on acceptance ofchanged terms and conditions of employment and aban-donment of union representation, a right guaranteedthem under Section 7 of the Act. The Union did not calla strike at that time and, accordingly, the record clearlysupports the finding that the Respondents were responsi-ble for the employees' termination and that the unit em-ployeeswere constructively discharged on July 8 be-cause they declined to relinquish rights guaranteed themunder the Act. SeeColumbia Engineers International, 249NLRB 1023 (1980), andMarquis ElevatorandCrawfordDoor,supra. I therefore conclude that the Respondentsare shown to have terminated all employees on July 8, inviolation of Section 8(a)(1) and (3) of the Act, as alleged.E. Unilateral Changes and Good-Faith BargainingAn employer is not free to unilaterally change termsand conditions of employment after the expiration of acontract unless impasse in negotiations has been reached.Here, the record shows that after the contract expirationdate, the Respondents ceased contributions to the union-negotiated fringe benefit plans and instituted its' ownhealth and welfare plan and pension plan while also uni-laterally changing numerous terms and conditions of em-ployment such as overtime, wage scales, vacations, andjob classifications, all changes that were contained in thebargainingproposals given to the Union. And, as notedby the Charging Party, other than by the contract pro-posals themselves, Respondent did not notify the Unionthat it intended to change any term or condition, that itwas discontinuing contributions to the union fringe bene-fit funds, or that it considered negotiations at an impasse.The Respondents, citing R. A.Hatch Co.,263 NLRB1221 (1982), contend that they gave the Union every op-portunity to negotiate an individual contract, while theUnion delayed any negotiations and then insisted on theterms of the standard agreement, forcing an impasse, andthat it therefore had the right to institute the terms of itsproposal upon expiration of the contract on July 8. InHatchthe union had insisted on the employer's executionof a standard, areawide agreement. In the instant case,the Local Union offered a 30-day interim agreement onJuly 5 and 8 while the national negotiations were still un-derway and a second time qn July 8, after it was learnedthat a new standard agreement had been reached. Al-though the interim agreement contained a clause offen-sive to Respondents in that it tied it into the standardagreement, it was possible for the parties to have negoti-ated a modification of that language, however, no partyraised that alternative. No strike was called by the Unionand Business Agent Kenworthy credibly testified that hispurpose in offering the interim agreement was to avoid awork stoppage. It also appears that he anticipated contin-ued negotiations with the Company. And, although it isshown that the immediate parties to the negotiationswere unaware of historical variation from the standardagreementby the Union, it is oberved that the old con-tract expired at a time when new aspects of concession-type bargaining were becoming practical and the Com-pany was aware that, at a minimum, it was possible tonegotiate local options with the Union.In its decision inTaft Broadcasting Co.,163NLRB475, 478 (1967), the Board has described a bargaining im-passe asfollows;Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiationsare allrelevant factors to be considered indeciding whether an impasse in bargaining existed.The court of appeals in the same case went on to com-ment that a finding of impasse reflects that there is norealistic possibility that continuation of discussion at thattime would be fruitful, that the prospects of reaching anagreement had been exhausted, and that the Companyhad discharged its statutory obligation to conduct fulland fair discussion with the Union.Here, I conclude that the facts are distinguishable fromthose inHatch,supra, and that the timing and circum-stances surrounding the Union's presentation of the inter-im agreement falls short of conclusive insistence on Re-spondents' capitulation to the terms of the standardagreement. At the time the interim agreement was of-fered by the Union, no substantial local negotiations hadyet taken place, there was no history of difficult negotia-tions between the parties, the Union had responded tothe Company's request for independent negotiations andhad never indicated that the Union would be unwillingto enter into negotiations and agreement with a separateemployer, and no strike had been called. And, althoughit is likely that Respondents could have been frustratedby the Union's apparent reluctance to negotiate locallywhile the national negotiations were taking place, no per-suasive justification is shown to warrant the conclusionthat the Company could reasonably believe that it hadthoroughly exhausted the prospects of reaching an agree-ment. I therefore conclude that, as of July 8, no impassehad occurred. Accordingly, I conclude that Respondentsbreached their obligation to bargain in good faith bymaking unilateral changes in existing terms and condi-tions of employment subject to mandatory bargaining, inviolation of Section 8(a)(1) and (5) of the Act as alleged.It also is concluded that Respondents otherwise cannotclaim that impasse justifies unilateral changes inasmuch .«^...{yr5bum' _^°{""*sTkv.E 4cxWHITE-EVANS SERVICE CO.as they are shown to have contemporaneously engagedin unfairlabor practices, including direct dealings withemployees, which precluded the possibility of a genuineimpasse,seeAkron NoveltyMfg.Co., 224 NLRB 998,1002 (1976).Moreover, after the weekend following thecontract's expiration, the Union sought to continue nego-tiations and,' although talks were delayed, this time bythe Company, they did resume and I find that negotia-tions did continue on July 28 and September 1, therebyfurther negating Respondents' claim of impasse on July8.Also, during the July 28 meeting, agreement wasreached that one of Respondents' proposals, regarding achange in hours to include two break periods, would notbe made and the regular schedule of work hours wouldnot be altered. At Respondents' request the Union alsoagreed at that point in time that it would not retaliateagainst union members that had worked without a con-tract.During the September 1 meeting the Union wasrepresented by a new national negotiator and counseland it substituted the terms of the new standard agree-ment asits proposal. No concessions were made but theRespondents indicated theywould respond to theUnion's continued request for pension and welfare infor-mation assoon as possible. The Unionagainrequestedthe pension ,and welfare information in late Septemberand when no compliance was made, the Union obtainedauthorization for picketing and filed charges with theBoard on October 1. After a contact from the Union inmid-October, Respondents replied they were not interest-ed in furthermeetings.However, the Union made onelast request for information on November 1, which con-cluded contacts between the parties.The total sequence of events shown on this record in-dicates a pattern of conduct designed first to underminethe Union's status, and then to impede the possibility of abargaining agreement. Thus, following the undisclosedmerger of the involved alter egos, the termination of thetwo most active union supporters, and direct dealingswith employees during which they were solicited towork nonunion, the , Respondents ceased making contri-butions to the contractual benefits funds, terminated allunitmembers, and thereafter conditioned reemploymentof unit members on their acceptance of unilaterallychanged terms.Moreover, the credited testimony offormer President Yeager clearly indicates that ownerApplegate harbored a desire to make Respondents' eleva-tor service operations nonunion at the expiration of theexistingcontract and, thereafter, Vice President Stuardexpressed his view that continued negotiations were awaste of time.Even when an attempt to continue negotiations wasbeing pursued,White-Evans Service subcontracted itsentire operation to Amco. As otherwise discussed, thiswas done between two companies who were alter egosof one another at a time when their true relationship hadnot been fully disclosed to the Union or public. Thus, thesubcontracting constitutes a fictional transfer of work toa disguised continuancein anattempt to avoid collectivebargaining obligations and violates Section 8(a)(5) of theAct as alleged. This, combined with Respondents repeat-ed lack of response to the Union's request that it be pro-vided relevant information regarding terms and condi-97tions of their contract proposals, is indicative of a lack ofgood-faith bargaining and I conclude that under all thesecircumstances Respondents are shown to have violatedSection 8(a)(1) and (5) of the Act, as alleged.CONCLUSIONS OF LAW1.Respondents are an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.White-Evans Service Co., Inc. and Amco Elevators,Inc. are alter egos of one another and are affiliated busi-nesses that constitute a single-integrated business and thelatter is obligated to remedy the unfair labor practices ofthe former.3.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4.By laying off employees William Wands and JamesKirkpatrick Jr. on April 30, 1982, Respondents engagedin unfair labor practices in violation of Section 8(a)(1)and (3) of the Act.5.By bargaining directly and unilaterally with employ-ees inregard to wages, benefits, and working conditions,Respondents violated Section 8(a)(1) and (5) of the Act.6.By interrogating employees regarding their unionsupport, asking for their decision as to whether theywould work after the union contract expired, and offer-ing benefits if the employees abandoned union supportand membership and worked without a union contractRespondents violated Section 8(a)(1) of the Act.7.By unilaterally imposing illegal conditions of contin-ued employment or reemployment on and after the expi-ration of the bargaining agreement on July 9, 1982, anabandonment of union representation and acceptance ofunilateral changes in terms and conditions of employ-ment, Respondents constructively terminated employeesin violation of Section 8(a)(1) and (3) of the Act.8.By ceasing to make contractual contributions to theUnion's pension, health and educational trust funds afterJuly 8 and thereafter unilaterally implementing the termsof Respondents contract proposal to the Union withoutimpasseor agreement, Respondents violated Section8(a)(1) and (5) of the Act.9.By subcontracting the entire White-Evans Serviceoperation to Amco, by failing to furnish the Union withrequested documentation of their contract proposalsdealingwith pension and health programs, wage rates,and travel expense reimbursement and negotiating withthe Union with no intention of reaching an agreementRespondents violated Section 8(a)(1) and (5) of the Act.10.A bargaining order is necessary to remedy Re-spondents' unfair labor practices.REMEDYHaving found that the Respondents have engaged incertain unfair labor practices,I find it necessary to orderitto cease and desist and to take certain affirmativeaction designed to effectuate the policiesof the Act.Respondents having discriminatorily discharged allemployees,itmust offer them reinstatement and makethem whole for any loss of earnings and other benefits,computed on a quarterly basis from date of discharge todate of proper offer of reinstatement less any net interim 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDearnings,asprescribed in F.W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977). Those employees sub-sequently rehired by Respondent Amco shall be compen-sated for any intervening loss of pay or other benefits.Additionally,Respondents must make appropriate pay-ments to the Union's benefit funds in accordance withMerryweather Optical Co.,240 NLRB 1213, 1216 fn. 7(1979), and because the serious nature of the violationsdemonstrate a general disregard for the Union's status asexclusive bargaining representative and for the employ-ees' fundamental rights, I find it necessary to issue abroad order requiring the Respondents to bargain withthe Union and to cease and desist from infringing in anyother manner on rights guaranteed employees by Section7 of the Act.Hickmott Foods,242 NLRB 1357 (1979).On these findings of factandconclusions of law andon the entire record, I issue the following recommend-sORDERThe Respondents,White-Evans Service Co., Inc. andAmco Elevators,Inc., Indianapolis,Indiana, their offi-cers, agents,successors,and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting International Union of Ele-vator Constructors,AFL-CIO or any other union.(b)Failing or refusing,on request,to furnish theUnion with documentation of their contract proposals orto bargain collectively with the labor organization as theexclusive collective-bargaining representative of the em-ployees in the bargaining unit.(c)Unilaterally changing the wagesandother termsand conditions of employment of the employees in theunit without prior consultation with the labor organiza-tion as the exclusive collective-bargaining representativeof the employees.(d) Bargainingdirectly andindividually with any em-ployee in the bargaining unit.(e)Requiring as conditions of continued employmentor reemployment that employees abandon union repre-sentation and accept unilateral changes in terms and con-ditions of employment.(f) Interrogating employees concerning whether theywould workwithoutthe Union and offering benefits toinduce employees to abandon union support and mem-bership and work without a union contract.(g) Failing and refusing to make required contributionsto the union pension,health,and educational trust fundas required by the collective-bargaining agreement be-tweenthe Company andthe Union.(h) In any other manner interfering with,restraining;or coercing employees in the exercise of the rights guar-anteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the appropriate unitconcerning terms and conditions of employment and, ifan understanding is reached, embody the understandingin a signed agreement.(b)Offer W. Wallace Carson, Raymond Haase, JackC. Kinz, James Kirkpatrick, Jr., Brian Stuard, WilliamWands, and Daniel C. Warren immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them, in the manner set forth in theremedy section of the decision.(c)Make whole employees Steven L. Shepherd,Sidney Gaither, Harry L. Gehrich, Franklin Carl Cox,Donald H. Rowland, and John J. Kinz for any loss ofearnings they have incurred as a result of their termina-tions on July 9, and Frank Ferris for his termination onApril 30, to the date of their subsequent employment byAmco, for any loss of earnings and other benefits suf-fered as a result of the discrimination against them, as setforth in the remedy section.(d) Remove from its files any reference to the unlaw-ful discharges and notify the employees in writing thatthis has been done and that the discharges will not beused against them in any way.(e)Restore and place in effect all terms and conditionsof employment provided by the contract of July 8, 1982,which were unilaterally changed by the Respondents,except in such particulars as the Union may request thata particular change not be revoked.(f)Make such pension, welfare, and educational pay-ments on behalf of those employees in the unit for whomcontributionswere previously made and would havecontinued to be made had the Respondents not ceased tocomply with the contract.(g)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h) Post at its Indianapolis, Indiana facility, copies ofthe attached notice marked "Appendix."6 Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ents immediately upon receiptandmaintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." WHITE-EVANS SERVICE CO.99ent to ensure that the-notices are riot altered,defaced,or(i)Notify the Regional Director in writing within-20covered by any other material.days from the date of this Order what steps the Re-spondent has taken to comply.